      Case 1:19-cv-00225-CCC-CA Document 10 Filed 12/17/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH HALL,                              :   CIVIL ACTION NO. 1:19-CV-225
                                          :
                   Petitioner             :   (Judge Conner)
                                          :
             v.                           :
                                          :
WARDEN J. BALTAZAR,                       :
                                          :
                   Respondent             :

                                      ORDER

      AND NOW, this 17th day of December, 2020, upon consideration of the

petition for writ of habeas corpus, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The Clerk of Court is directed to SUBSTITUTE Warden J. Baltazar as
             the sole respondent in this action.

      2.     The petition for writ of habeas corpus is DISMISSED. (Doc. 1).

      3.     The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
